Citation Nr: 0927128	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO. 99-19 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
shell fragment wound, currently evaluated as a 10 percent 
disabling dorsolumbar scar.

2. Entitlement to an effective date prior to April 15, 1998, 
for a 10 percent rating for dorsolumbar scar.

3. Whether new and material evidence has been received to 
reopen the claim for service connection for Hepatitis C.

4. Whether new and material evidence has been received to 
reopen the claim for service connection for flat feet.

5. Entitlement to service connection for a stomach condition, 
including as secondary to the Veteran's service connected 
disabilities.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 through June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1998, September 2001, and May 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

Shrapnel Wound Residuals - Rating and Effective Date

The Veteran is seeking an increased rating for his service-
connected residuals of the in-service shrapnel wound.  He 
currently receives a 10 percent rating which the RO 
characterized most recently as a dorsolumbar scar.  He is 
also seeking an earlier effective date for that scar. 

A review of the record reveals that the Veteran first filed 
his claim for service connection in 1970 for a "back injury 
in Vietnam April 1969."  A March 1971 rating decision 
granted service connection for low back syndrome, based upon 
the Veteran's April 1969 "fragment wound in the back."  The 
RO assigned a noncompensable rating under Diagnostic Code 
5295, which was the diagnostic code for lumbosacral strain at 
that time. 

In April 1998, the Veteran submitted a VA Form 21-526 
claiming "shrapnel wound in my back 1970's."  In an 
accompanying statement, the Veteran reported that he has 
chronic pain in his back due to the shrapnel wound. The RO 
treated this as an increased rating claim and afforded the 
Veteran a VA examination in December 1998. Based upon the 
examiner's description of a painful scar, with probable 
adherence in the deep soft tissues causing back symptoms, the 
RO recharacterized the Veteran's disability as a 
"dorsolumbar shell fragment wound scar" and awarded a 10 
percent rating under diagnostic code 7804, the rating 
criteria for the skin, as of the date of the April 1998 
claim. The Veteran filed a timely appeal with this rating 
decision. In February 2000, during a telephone call with a VA 
representative, the Veteran stated that he also had nerve 
damage as a result of the shrapnel wound. 
See February 2000 Report of Contact. The Veteran has 
essentially always claimed service connection for the 
residuals of the in-service shrapnel wound, and VA awarded 
such, but has recharacterized it throughout the course of 
time. The Veteran, through his representative, claims that 
separate ratings are warranted for the varying disabilities 
resulting from the shrapnel wound. See June 2009 Informal 
Hearing Presentation. The Board finds that the record does 
not yet contain evidence of sufficient development of this 
complex issue.

A review of the claims folder reveals that the service 
treatment records are incomplete. The Veteran was service 
connected for a disability related to the April 1969 shell 
fragment wound. The earliest service treatment records 
available for the Board's review are notes related to 
September 1969 treatment for back pain in the left lumbar 
region related to the injury five months prior in Vietnam. 
The records surrounding the actual shrapnel wound are not 
available for the Board's review and are essential in 
determining what current disability(ies) the Veteran may have 
that are connected to the in-service shell fragment wound. 
The Veteran actually contends that he was hospitalized for a 
month following surgery involving the wound. These records 
must be obtained and associated with the claims folder. 
Because service treatment records, including records of the 
Veteran's hospitalization and surgery, fall under Federal 
control, VA must assist the Veteran by obtaining them. 
38 C.F.R. § 3.159(c)(2) (2008). There is no evidence of 
record suggesting that VA has attempted to obtain complete 
service treatment records, including records surrounding 
treatment for the shell fragment wound, including subsequent 
hospitalization and surgery. While the Board regrets the 
delay, these records must be obtained in order to fully 
assess this claim.

Once the record is complete, the Veteran should be afforded a 
current VA examination to assess all the current residuals of 
the in-service shell fragment wound, including any back 
disability, scar, and/or neurological findings. The Board 
also notes that the available service treatment records also 
show that the Veteran fell down a flight of steps and was 
treated for a lumbar strain in March 1970. The examiner 
should also assess whether any of the Veteran's current back 
symptoms are related to that in-service incident. Such an 
examination is necessary to determine the appropriate 
rating(s) for the Veteran's residuals of the shell fragment 
wound. 38 C.F.R. § 3.159(c)(4) (2008).

Also, additional action is required pursuant to VA's duty to 
notify the Veteran. In June 2004, the RO provided a 
notification letter to the Veteran in which he was advised 
that to establish entitlement to an increased evaluation for 
his service-connected disability, the evidence must show that 
the service-connected condition has gotten worse. 
Significantly, however in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), the United States Court of Appeals 
for Veterans Claims (Court) established significant new 
requirements with respect to the content of the notice that 
must be provided to a Veteran seeking a higher rating.

With respect to increased rating claims, the Court found 
that, at a minimum, 
38 U.S.C. § 5103(a) notice requires that the Secretary notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In that case, the Court found that the notice that was 
provided to the appellant was inadequate. The first letter, 
provided information concerning what is required to 
substantiate a service connection claim, and hence clearly 
was not adequate. The second letter only advised the 
appellant to submit evidence that shows that his disability 
had "gotten worse." The Court found that the notice provided 
was inadequate due to the confusing nature of the two 
notices, and the failure to explain that evidence is required 
to demonstrate the worsening of the service-connected 
condition and the effect of that worsening on the claimant's 
occupational and daily life, or to provide, at least in 
general terms, the criteria beyond the effect of the 
worsening of the disability upon the occupational and daily 
life that is necessary to be awarded the higher disability 
rating for the condition.

Accordingly, adequate section 5103(a) notice for the 
Veteran's increased-compensation claim should have included, 
at a minimum, notification that he must either provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating the worsening of the disability and the effect 
of that worsening on his employment and daily life. 
Additionally, because at least some of the higher disability 
ratings authorized under the DC (and referenced DCs) under 
which his disability is rated are based on specific criteria 
beyond the obvious effect of the worsening of the disability 
and its effect upon his employment and daily life, the 
Secretary should have notified the appellant, at least in 
general terms, of the information and evidence necessary to 
establish these more specific criteria. Further, if an 
increase in disability is found, the notice should have 
indicated that a disability rating would be assigned by 
applying relevant DCs based on the nature, severity, and 
duration of the symptoms and their impact upon his employment 
and daily life to the extent permitted by law.

Applying these principles to the present case, the Board 
finds that Veteran was previously provided a VA notice 
letter, but it did not meet the requirements set forth in 
Vazquez-Flores v. Peake, especially considering the complex 
nature of this rating and varying potentially applicable 
rating codes. A remand is required to correct this 
deficiency.

New and Material Evidence to Reopen Hepatitis C and Flat Feet

The Veteran is seeking to reopen his claims for service 
connection for both Hepatitis C and Flat Feet. He was 
originally denied service connection for Hepatitis C by way 
of a December 1998 rating decision. He did not appeal the 
denial, and that decision became final. 38 C.F.R. §§ 3.104, 
20.1103 (1998). The RO readjudicated the claim in September 
2001 following the institution of the Veterans Claims 
Assistance Act (VCAA). The Veteran was notified that service 
connection for Hepatitis C was denied in a letter dated 
October 3, 2001. He did not appeal, and that decision also 
became final. 38 C.F.R. §§ 3.104, 20.1103 (2001).  He filed 
this claim to reopen service connection for Hepatitis C in 
August 2004. Service connection was again denied in May 2005 
and the Veteran then filed a timely notice of disagreement.

Entitlement to service connection for flat feet was 
originally denied in the December 1998 rating decision. He 
did not appeal the denial, and that decision became final. 
38 C.F.R. §§ 3.104, 20.1103 (1998). The RO also readjudicated 
this claim in September 2001 following the institution of the 
VCAA. The Veteran filed a timely notice of disagreement in 
May 2002, and that appeal has since been perfected.

A claim that has been denied, and not appealed, will not be 
reopened and considered on the same factual basis. 38 
U.S.C.A. §§ 7104(b), 7105(c); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a). 

The exception to the rule of finality provides that if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

While the RO ultimately reopened the Veteran's claims and 
considered the claims on a de novo basis, the Board is not 
bound by those determinations and is, in fact, required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions. See Jackson v. 
Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

A review of the claims folder reveals that the Veteran claims 
that his Hepatitis C and foot disabilities exist due to 
specific events of service. In particular, he claims to have 
been exposed to blood and possibly had a blood transfusion 
during the surgery for his shrapnel wound in service. See 
September 2004 statement. He also contends that he had foot 
surgery during or shortly after basic training. See May 2002 
statement. The Board has examined the Veteran's service 
treatment records that are currently found in the claims 
folder. The records span from September 1969 through April 
1970, all following his tour in Vietnam. The Veteran served 
from May 1967 through June 1970. There are clearly more than 
two years of service treatment records missing from the 
claims folder. Most important is the fact that the missing 
records are those timeframes during which the Veteran's 
claimed disabilities were incurred. Because VA's duty to 
assist under 
38 C.F.R. § 3.159(c)(2) includes obtaining relevant records 
within Federal control, these claims must be remanded so that 
the service treatment records can be obtained before a 
determination can be made as to whether these claims should 
be reopened. VA is held to have constructive notice of the 
contents of VA records at the time of adjudication. Bell v. 
Derwinski, 2 Vet. App. 611 (1992). These records must be 
requested.

Also, under Kent v. Nicholson, 20 Vet. App. 1 (2006), there 
are new VA notice requirements for new and material evidence 
claims. In particular, under Kent, VA must notify the Veteran 
of the elements of his claim and of the definition of "new 
and material evidence." Kent also requires that VA give the 
Veteran notice of precisely what evidence is necessary to 
reopen the claim, depending upon the basis of the previous 
denial. The notice provided to the Veteran in this case is 
not in conformity with the Court's Kent decision. As such, 
the issues of whether new and material evidence was received 
to reopen the Veteran's bilateral foot claim and Hepatitis C 
claim must be remanded for proper notice under 
38 C.F.R. § 3.159(b)(1), including corrective notice under 
Kent.

Stomach Disorder Secondary to Service Connected Disabilities

The Veteran asserts that he has stomach problems that are due 
to or aggravated by his heart medication. See December 2004 
claim. Service connection may be granted on a secondary basis 
for a disability that is proximately due to a service-
connected disability. 38 C.F.R. § 3.310(a) (2008). Also, any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected. 38 C.F.R. § 3.310(b) (2008).

The Board notes that the Veteran is service-connected for 
posttraumatic stress disorder, diabetes mellitus Type II, 
residuals of a shell fragment wound, coronary artery disease, 
peripheral neuropathy of the right and left upper and lower 
extremities, erectile dysfunction, and bilateral cataracts. 
At the time of his January 2005 VA General Medical 
Examination he was noted to have problems with belching and 
bloating. Private medical records also show complaints 
relating to his gastrointestinal system. Also noted in the 
January 2005 examination report was the Veteran's list of 
medications at that time:  glyburide, metformin, propranolol, 
terazosin, losartan, albuterol, Atrovent, niacin, 
finasteride, fluoxetine, omeprazole, plavix, folic acid, 
hydrochlorothiazide, vitamin E, potassium chloride, 
isosorbide dinitrate, gabapentin, salsalate, methocarbamol, 
mirtazapine, aspirin, Naftin cream, and nitroglycerin spray. 
At no time, however, has VA obtained an opinion as to whether 
the Veteran has a current disability related to his stomach 
that is proximately due to or has been aggravated by his 
service-connected disabilities or the medications he takes 
for them. Such an opinion by a competent medical professional 
is necessary before the Board can decide this claim. As such, 
a remand for VA examination and opinion is warranted. 
38 C.F.R. § 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the Veteran in accordance with 38 
C.F.R. § 3.159(b), including issuing a 
corrective notice letter that is compliant 
with both Vazquez-Flores v. Peake and Kent 
v. Nicholson.

2. Ensure that VA has met its duty to 
assist the Veteran under 38 C.F.R. 
§ 3.159(c)(2) by obtaining complete 
service treatment records, including all 
records of treatment for the Veteran's 
shrapnel wound, and records of 
hospitalization, surgery, and any records 
of in-service blood transfusion. Associate 
all such records obtained with the claims 
folder, as well as all attempts to obtain 
these records and any negative responses.

3. Once the above development is complete, 
afford the Veteran an updated VA 
examination to determine all current 
residuals of his in-service shell fragment 
wound. The claims folder must be reviewed 
by the examiner in association with the 
examination and report. The examination(s) 
should address the alleged back 
disability, scar disability, and 
neurological disability, as well as any 
other related disability. Any spine 
examiner should also address the in-
service notation of lumbar strain 
resulting from a fall down the stairs in 
March 1970. If appropriate, the examiner 
should provide an opinion regarding the 
etiology of any current back disability 
not related to the shrapnel wound by 
addressing the following question: is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's current back disability was 
caused by his March 1970 in service fall 
down the stairs. 

A complete rationale must be provided for 
any opinion rendered in the examination 
report.

4. Afford the Veteran a VA examination to 
assess the nature and etiology of any 
current stomach disorder. In particular, 
the examiner must assess whether the 
Veteran has a current disability related 
to his stomach, and, if so, whether it is 
proximately due to or aggravated by any of 
the Veteran's service-connected 
disabilities and/or the medications taken 
to treat the service-connected 
disabilities.

A complete rationale must be provided for 
any opinion rendered in the examination 
report.

5. Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




